DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3, 4, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2015/0192684) in view of Yagi et al. (US 2016/0021290).
	In regard to claims 1, 3, and 4, Ito discloses a radiation imaging apparatus comprising:
(a) a pixel array on which a plurality of pixels each configured to accumulate a signal corresponding to radiation irradiation are arranged (e.g., “… accumulates charges generated by the sensor 13A, and the TFT 40 serving as a switching element that is switched ON during reading of the charges accumulated in the capacitor 50. The imaging pixels 60A are arrayed in a two-dimensional pattern …” in paragraph 77);
(b) a readout circuit configured to read out the signal from the pixel, wherein the readout circuit includes an integrating amplifier configured to read out the signal from the pixel, a sample-and-hold circuit configured to sample an output from the integrating amplifier, and an A/D conversion circuit configured to perform analog/digital conversion on an output from the sample-and-hold circuit and output the converted output, wherein the integrating amplifier includes an arrangement that can output a reference potential (e.g., see “… charges generated in the sensors 13A and accumulated in the capacitors 50 are read into the respective signal lines 22 as electrical signals, and transmitted to the signal processor 24 … signal processor 24 includes plural charge ” in 
    PNG
    media_image1.png
    1594
    1591
    media_image1.png
    Greyscale
 and paragraphs 82, 83, and 86); and
e.g., “… cassette controller 26 performs overall control of operation …” in paragraph 89),
wherein the integrating amplifier includes an operational amplifier including a first terminal to which the signal is transferred from the pixel, a second terminal to which the reference potential is supplied, and an output terminal connected to a node configured to output the reference potential of the integrating amplifier, a first capacitor which is arranged between the first terminal and the output terminal, and a first switch which is arranged between the first terminal and the output terminal so as to short-circuit two terminals of the first capacitor (e.g., see “… Each of the charge amplifiers 241 includes an operational amplifier 241A with the inverting terminal connected to the corresponding signal line 22, and the non-inverting terminal connected to a ground potential, a capacitor 241B with one terminal connected to the inverting terminal of the operational amplifier 241A and the other terminal connected to the output terminal of the operational amplifier 241A, and a reset switch 241C connected in parallel to the capacitor 2418 …” in Fig. 8 and paragraph 83),
wherein the sample-and-hold circuit is arranged between the output terminal and the A/D conversion circuit (e.g., see Fig. 8),
wherein the controller controls the integrating amplifier so that the integrating amplifier continuously outputs, in the accumulation period, the reference potential at least from a time of radiation irradiation until a completion of radiation irradiation, the first switch become conductive in the accumulation period (e.g., see “… reset switches 241C of the charge amplifiers 241 are driven to an ON state, and the charge ” in 
    PNG
    media_image2.png
    1582
    2445
    media_image2.png
    Greyscale
 and paragraph 117).
The apparatus of Ito lacks an explicit description that the sample-and-hold circuit includes a second capacitor which is connected between a second switch and the A/D conversion circuit and further includes a third capacitor which is connected between a third switch and the A/D conversion circuit with the third switch arranged between the output terminal and the A/D conversion circuit and in parallel to the second switch, wherein the controller performs parallel control of the A/D conversion circuit and the sample-and-hold circuit in the accumulation period so that the A/D conversion circuit that is controlled to perform an analog/digital conversion operation and the second and third switches are controlled to become conductive so as to electrically connect the node to the A/D conversion circuit, and wherein the readout circuit further includes a multiplexer and a difference circuit configured to output a difference between a signal sampled and held by the second capacitor and a signal sampled and held by the third e.g., see “… Each sampling unit 132 includes, for example, a resistive element RSH, sampling switches SW1SH and SW2SH, and sampling capacitors C1SH and C2SH For example, the output value of each column amplifier 131 when initializing the column amplifier 131 (when setting the switch SW11 to the conductive state) is sampled by setting the switch SW1SH to the conductive state and held in the capacitor C1SH … multiplexer 133 selects any one of the sampling units 132 arranged for the respective columns, and outputs, to the differential amplifier 134, signals held in the capacitors C1SH and C2SH of the selected sampling unit 132. The differential amplifier 134 amplifies the difference between the signal held in the capacitor C1SH of the selected sampling unit 132 and the signal held in the capacitor C2SH of the selected sampling unit 132 … control signal CDS1 is a control signal for sampling the output value of each column amplifier 131 when initializing the column amplifier 131, and supplied to the switch SW1SH …” in paragraphs 32, 34, and 44 of Yagi et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional readout circuit (e.g., comprising a second capacitor connected between a second switch and an A/D conversion circuit via a multiplexer and a difference circuit, a third capacitor connected between a third switch and the A/D conversion circuit, with the third switch in parallel to the second switch and the difference circuit configured to output a difference between a signal sampled and held by the second capacitor and a signal sampled and held by the third capacitor) for the readout circuit of Ito and the results of the substitution would have been predictable.  e.g., comprising a second capacitor connected between a second switch and an A/D conversion circuit via a multiplexer and a difference circuit, a third capacitor connected between a third switch and the A/D conversion circuit, with the third switch in parallel to the second switch and the difference circuit configured to output a difference between a signal sampled and held by the second capacitor and a signal sampled and held by the third capacitor) as the readout circuit of Ito, in order to perform an analog/digital conversion operation of the reference potential when the integrating amplifier continuously outputs, in the accumulation period, the reference potential.
	In regard to claim 14, the cited prior art is applied as in claim 1 above.  Ito also discloses a radiation imaging system comprising:  the radiation imaging apparatus; and a signal processing unit configured to process a signal from the radiation imaging apparatus (e.g., “… When the TFTs 40 are placed in the ON state, the charges generated in the sensors 13A and accumulated in the capacitors 50 are read into the respective signal lines 22 as electrical signals, and transmitted to the signal processor 24 …” in paragraph 82).
	In regard to claim 15, Ito also discloses a control method (e.g., “… cassette controller 26 is configured including a microcomputer, and is provided with a Central Processing Unit (CPU) 26A, memory 26B including Read Only Memory (ROM) and Random Access Memory (RAM), and a non-volatile storage section 26C configured by flash memory or the like …” in paragraph 89).  Thus the cited prior art is applied as in claim 1 above for a method of controlling the radiation imaging apparatus.
16, Ito also discloses a computer to execute a control method (e.g., “… cassette controller 26 is configured including a microcomputer, and is provided with a Central Processing Unit (CPU) 26A, memory 26B including Read Only Memory (ROM) and Random Access Memory (RAM), and a non-volatile storage section 26C configured by flash memory or the like …” in paragraph 89).  Thus the cited prior art is applied as in claim 1 above for a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method of the radiation imaging apparatus.
Claim(s) 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yagi et al. as applied to claim(s) 1 above, and further in view of Yamaguchi (US 2009/0201373).
	In regard to claim 5 which is dependent on claim 3, the apparatus of Ito lacks an explicit description that the controller performs control so that the first switch, the second switch, and the third switch become conductive at the same timing in the accumulation period.  However, correlated double sampling is well known in the art (e.g., see “… switching to the integration mode of the integrating amplifier is implemented by switching the reset switch on the integrating amplifier from ON to OFF. The switching of the reset switch causes kTC noise of the reset switch to be added to the signal component of the electrical signal. In order to avoid the influence of kTC noise, correlated double sampling is performed … Note that the time constant τ2 of the second low­pass filter and the time constant τ1 of the first low-pass filter are set equal to each other. Consequently, during the baseline sampling period (t1 to t2), V1=V2, and V3=0. That is, it is desirable for correlated double sampling that the time constant τ1 =time constant τ2 during the baseline sampling period … any circuit configuration may be adopted as long as it is capable of setting the time constant τ1 of the low-pass filtering in the baseline sampling, and the time constant τ2 of the low-pass filtering in the sampling of integrated signal to values that satisfy the relationship of τ1 < τ2. For example, as illustrated in ” in paragraphs 4, 62, and 70 of Yamaguchi).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the controller of Ito performs control so that the first switch, the second switch, and the third switch become conductive at the same timing in the accumulation period, in order to achieve a zero volt output from the difference circuit at “the baseline sampling period”.
	In regard to claim 6 which is dependent on claim 3, the apparatus of Ito lacks an explicit description that the controller performs control so that the second switch and the third switch become conductive at different timings in the accumulation period. However, correlated double sampling is well known in the art (e.g., see “… switching to the integration mode of the integrating amplifier is implemented by switching the reset switch on the integrating amplifier from ON to OFF. The switching of the reset switch causes kTC noise of the reset switch to be added to the signal component of the electrical signal. In order to avoid the influence of kTC noise, correlated double sampling is performed … Note that the time constant τ2 of the second low­pass filter and the time constant τ1 of the first low-pass filter are set equal to each other. Consequently, during the baseline sampling period (t1 to t2), V1=V2, and V3=0. That is, it is desirable for correlated double sampling that the time constant τ1 =time constant τ2 during the baseline sampling period … any circuit configuration may be adopted as long as it is capable of setting the time constant τ1 of the low-pass filtering in the baseline sampling, and the time constant τ2 of the low-pass filtering in the sampling of integrated signal to ” in paragraphs 4, 62, and 70 of Yamaguchi).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the controller of Ito performs control so that the first switch, the second switch, and the third switch become conductive at the different timings in the accumulation period, in order to perform correlated double sampling.
	In regard to which is dependent on claim 1, the apparatus of Ito lacks an explicit description (e.g., see “… resistive element RSH may be a variable resistor and may be changed in accordance with, for example, the imaging condition …” in Fig. 2 and paragraph 34).
	In regard to claims 7 and 8 which are dependent on claim 1, the apparatus of Ito lacks an explicit description that the readout circuit further includes a resistive element which is arranged between the output terminal and the sample-and-hold circuit, wherein a fourth switch is arranged in parallel to the resistive element, and the controller performs control so that the fourth switch becomes conductive in the accumulation period.  However, correlated double sampling is well known in the art (e.g., see “… switching to the integration mode of the integrating amplifier is implemented by switching the reset switch on the integrating amplifier from ON to OFF. The switching of the reset switch causes kTC noise of the reset switch to be added to the signal component of the electrical signal. In order to avoid the influence ” in paragraphs 4, 62, and 70 of Yamaguchi).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fourth switch in parallel to a resistive element between the output terminal and the sample-and-hold circuit of Ito, in order to achieve a zero volt output from the difference circuit at “the baseline sampling period” by the fourth switch controlled by the controller to become conductive in the accumulation period.
	In regard to claim 9 which is dependent on claim 8, the apparatus of Ito lacks an explicit description that the controller performs control so that the fourth switch and the first switch become conductive at the same timing in the accumulation period.  However, correlated double sampling is well known in the art (e.g., see “… switching to the integration mode of the integrating amplifier is implemented by switching the reset switch on the integrating amplifier from ON to OFF. The switching of the reset switch causes kTC noise of the reset switch to be ” in paragraphs 4, 62, and 70 of Yamaguchi).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the controller of Ito performs control so that the fourth switch and the first switch become conductive at the same timing in the accumulation period, in order to achieve a zero volt output from the difference circuit at “the baseline sampling period”.
	In regard to claim 10 which is dependent on claim 8, the apparatus of Ito lacks an explicit description that the controller performs control so that the fourth switch becomes conductive intermittently in the accumulation period.  However, correlated double sampling is well known in the art (e.g., see “… switching to the integration mode of the integrating amplifier is implemented by switching the reset switch on the integrating amplifier from ON to OFF. The ” in paragraphs 4, 62, and 70 of Yamaguchi).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the controller of Ito performs control so that the fourth switch becomes conductive intermittently in the accumulation period, in order to achieve a zero volt output from the difference circuit at “the baseline sampling period”.
	In regard to claim 11 which is dependent on claim 10, the apparatus of Ito lacks an explicit description that a time constant of a low-pass filter which is formed by the second capacitor and an ON resistance of the fourth switch is smaller than a time constant of a low-pass filter which is formed by the resistive element and the second capacitor.  However, correlated double sampling is well known in the art (e.g., see … switching to the integration mode of the integrating amplifier is implemented by switching the reset switch on the integrating amplifier from ON to OFF. The switching of the reset switch causes kTC noise of the reset switch to be added to the signal component of the electrical signal. In order to avoid the influence of kTC noise, correlated double sampling is performed … Note that the time constant τ2 of the second low­pass filter and the time constant τ1 of the first low-pass filter are set equal to each other. Consequently, during the baseline sampling period (t1 to t2), V1=V2, and V3=0. That is, it is desirable for correlated double sampling that the time constant τ1 =time constant τ2 during the baseline sampling period … any circuit configuration may be adopted as long as it is capable of setting the time constant τ1 of the low-pass filtering in the baseline sampling, and the time constant τ2 of the low-pass filtering in the sampling of integrated signal to values that satisfy the relationship of τ1 < τ2. For example, as illustrated in FIG. 5, a circuit configuration that includes a resistor R3 and a switch S6 connected to the resistor R3 in parallel may be adopted. In this configuration, switches S6, S4 and S5 are switched ON to form a first low-pass filter by the on-resistance of the switch S6, resistor R3, on-resistance of the switch S4, and capacitor C1 in the baseline sampling, and in the sampling of integrated signal, the switches S6 and S4 are switched OFF and the switch S5 is switched ON to form a second low-pass filter by the resister R3, on-resistance of the switch S5, and capacitor C2 …” in paragraphs 4, 62, and 70 of Yamaguchi).  It should be noted that a time constant of a low-pass filter is RC and thus the RC low-pass filter time constant of the second capacitor with the lower parallel resistance (due to the ON resistance of the fourth switch) is smaller than the RC low-pass filter time constant of the second capacitor with the resistive element.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fourth switch in parallel to a resistive element between the output terminal and the sample-and-hold circuit of Ito, in order to achieve a zero volt output the baseline sampling period” by the fourth switch controlled by the controller to become conductive in the accumulation period.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yagi et al. as applied to claim(s) 1 above, and further in view of Sawada et al. (US 2019/0167214).
	In regard to claims 12 and 13 which are dependent on claim 1, the apparatus of Yagi et al. lacks an explicit description that the controller controls the readout circuit so that power consumption in the accumulation period is equal to power consumption in a readout period for reading out the signal from the pixel array, wherein the controller performs control to cause the A/D conversion circuit to perform analog/digital conversion in the accumulation period so that the power consumption in the accumulation period is equal to the power consumption in the readout period.  However, Sawada et al. teach (paragraph 80) that “… pause period TA may be provided, after a conversion of the voltage value of the m-th row to a digital signal, before a conversion of the voltage value of the (m+1)-th row into a digital signal. This can provide a period for releasing heat to the A/D converter 50, and suppress temperature rise of the A/D converter 50. Furthermore, an increase in power consumption of the A/D converter 50 can also be suppressed. In a case where the pause period TA is provided, it is possible to suppress heat generation and an increase in power consumption of the A/D converter 50 due to a dummy A/D conversion, by executing a dummy A/D conversion once or several times exclusively immediately before the A/D conversion of an (m+1)-th row as in the present embodiment, instead of continuing to operate the A/D converter 50 during the pause period TA …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the controller of Yagi et al. controls the readout circuit for equal e.g., “CHARGE ACCUMULATION” and “IMAGE OBTAINMENT” in Fig. 4 of Yagi et al.) of the imaging operation by providing “pause period TA” between A/D conversions, in order “to suppress heat generation and an increase in power consumption of the A/D converter 50 due to a dummy A/D conversion”.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884